
	
		II
		111th CONGRESS
		1st Session
		S. 74
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mrs. Hutchison (for
			 herself, Mr. Vitter,
			 Mr. Martinez, Mr. Cornyn, and Mr.
			 Ensign) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To provide permanent tax relief from the marriage
		  penalty.
	
	
		1.Short titleThis Act may be cited as the
			 Permanent Marriage Penalty Relief Act
			 of 2009.
		2.Repeal of sunset
			 on marriage penalty reliefTitle IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 (relating to sunset of provisions of such
			 Act) shall not apply to—
			(1)sections 301, 302, and 303 of such Act
			 (relating to marriage penalty relief), and
			(2)sections 101(b)
			 and 101(c) of the Working Families Tax Relief Act of 2004 (relating to marriage
			 penalty relief in the standard deduction and 15-percent income tax bracket,
			 respectively).
			
